Citation Nr: 0211081	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-14 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to an initial compensable evaluation for the 
veteran's service connected status post resection of bony 
cyst of the right tibia.




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that granted the veteran's claim of 
entitlement to service connection for status post resection 
of a bony cyst of the right tibia.  A noncompensable rating 
was assigned.  The veteran continues to disagree with the 
level of evaluation assigned.

The Board notes that the veteran's former representative, in 
correspondence prior to his withdrawal of representation, 
indicated that the veteran had previously submitted a claim 
for service connection for a psychological disorder as 
secondary to his service connected status post resection of a 
bony cyst of the right tibia.  As it is somewhat unclear from 
the record as to whether the veteran is currently pursuing 
such a claim, the RO is advised to contact the veteran to 
determine what other, if any, claims he is currently 
attempting to pursue.

The veteran's attorney has withdrawn from the case, with the 
appellant's consent.  The veteran is currently representing 
himself in this appeal.  He failed to report for a scheduled 
hearing at the Board and the matter is now ready for 
appellate review.


FINDING OF FACT

The veteran's residuals of his resection of bony cyst of the 
right tibia consist solely of well-healed, nontender, 
nonpainful scars, and abnormal, but not disabling, X-ray 
findings.  There is no evidence of muscle or soft tissue 
damage.




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status 
post resection of a bony cyst of the right tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§  4.71, 4.118, Diagnostic Codes 5003, 
5015, 5260, 5261, 7804 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 2000 
rating action, and were provided a Statement of the Case 
dated June 2000.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this claim.  The veteran 
was scheduled for a hearing, but failed to report for that 
hearing.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts

A review of the record reflects that service connection for 
the veteran's status post resection of bony cyst of the right 
tibia was established at a noncompensable level by a February 
2000 decision.  This decision was based on service medical 
records which indicated that, although the veteran's 
condition of status post resection of bony cyst of the right 
tibia had existed prior to service, surgery had be undertaken 
to remove this cyst during service, thus the residuals of 
this surgery could be service connected.  The veteran 
continues to disagree with the level of evaluation assigned.  
Essentially, it is maintained that the evaluation currently 
assigned for this status post resection of bony cyst of the 
right tibia is not adequate, given the current symptomatology 
of this disability.  The relevant evidence of record includes 
the veteran's statements, the reports of VA and private 
outpatient treatment, and the reports of VA examinations.

A thorough review of the veteran's service medical records 
was undertaken in conjunction with this case.  Briefly, he 
entered service having sustained a bony fracture of the tibia 
prior to entry.  During service, recurrent cysts at the 
fracture site developed and were surgically removed.  He 
underwent a prolonged course of treatment for postoperative 
residuals and infection.  This subsequently resolved and he 
was discharged for other reasons.

Private outpatient treatment records dated October 1988 
indicate that the veteran reported pain in his right leg for 
about three weeks, starting in the inguinal area and 
radiating down the anterior portion of the leg to the ankle.  
The examiner found a questionable etiology of discomfort.  In 
October 1988, X-ray report showed an unusual cauliflower bony 
projection projecting superiorly from the right superior 
pubic rambis, as well as osteoporosis of the bony structures, 
and some deformity of the left iliac most consistent with 
either past trauma or a donor bone graft site.  The CT scan 
also showed several lesions but all appeared to be benign, 
and not encroaching on any nerve roots or plexuses, 
therefore, he did not think it appeared that the visualized 
lesions could explain the veteran's pain syndrome.  Records 
indicate that the veteran continued to have trouble with his 
hips, and L4 right radiculopathy.  Hip pathology was noted 
and has received significant treatment in the recent past.

The veteran received a hearing at the RO before the Board in 
August 1998, prior to the grant of service connection.  The 
transcript of this hearing indicates, in relevant part, that 
the veteran agreed that he had broken his right leg prior to 
entry in the service, but he indicated that he first noted 
problems with his leg after recruit training.  He related his 
medical history in service.  His wife noted that the veteran 
had a limp since she had known him, but had started using a 
cane within about the past 5 years.

Records indicate that in November 1998, the veteran underwent 
a right total hip replacement.

A VA joints examination was conducted in April 1999.  The 
report of that examination indicates, in relevant part, that 
the veteran indicated that his right leg pains had been 
present for the past three to four years, and were 
exaggerated with walking over two blocks and standing over 
five minutes.  He noted that he had pains occasionally at 
night, which would awaken him.  He also used a walking cane.  
Upon examination, the veteran was noted to have a right 
antalgic gait, which he attributed to his right hip and right 
leg pain.  He was also noted to have undergone a right total 
hip replacement in November 1998.  There was no swelling, 
redness, or increased warmth about the right leg.  There was 
some mild local tenderness.  He was also tender at both 
"donor" sites about the iliac wing.  His surgical scars 
were well healed.  X-ray reports from that time of the tibia 
and fibula noted changes of the distal half of the tibia due 
to old fracture.  The veteran was diagnosed with bone cysts 
or the right tibia, secondary to delayed union at 13 years 
old.  The examiner offered the opinion that the cysts 
predated active duty service.  He noted that there were 
residual donor site scars from the grafting procedure.

The veteran received a further examination in January 2000.  
The examiner noted the history of the veteran, and reviewed 
his claims folder.  Upon examination, the veteran's right 
lower leg showed an 8 inch well healed surgical incision 
along the anterior aspect of the tibia.  There was no 
swelling, heat, erythema, or tenderness.  Temperature, color, 
and vasculature were normal.  There was no evidence of bony, 
muscle, or soft tissue damage.  Examination of the right hip 
showed a 10 inch well healed surgical incision along the 
posterolateral aspect.  Each hip also had a 4 inch well 
healed horizontal surgical incision which was the donor site.  
There was no swelling, fluid, heat, erythema, tenderness, 
crepitus, or laxity.  Range of motion of the right hip showed 
flexion of 80 degrees, extension of 5 degrees, abduction of 
30 degrees, adduction to 10 degrees, external rotation to 40 
degrees, and internal rotation of 20 degrees.  The veteran 
was noted to arise and stand normally.  He used a cane in his 
right hand to ambulate and requires it for distances.  His 
gait showed a moderate limp to the right.  He could not walk 
on the heels or toes of his right foot.  His right leg is one 
and a half inches shorter than the left leg.  The examiner 
diagnosed the veteran with status post resection, bony cyst, 
right tibia, and status post right total hip replacement.  
The examiner noted that the bone cyst of the right tibia 
almost certainly preexisted his entrance to the service in 
1959, though it became symptomatic after that.  Bone cysts 
rarely develop suddenly.  All incisions appeared well healed.

A rating decision dated February 2000 granted service 
connection at a noncompensable evaluation for status post 
resection bony cyst of the right tibia.  As noted above, the 
veteran continues to disagree with the level of evaluation 
assigned.

The veteran was seen several times starting in July 2000 for 
physical therapy for strengthening of the right hip 
abductors.  


Law and Analysis

As noted, it is maintained that the noncompensable disability 
evaluation currently assigned to the veteran's status post 
resection of bony cyst of the right tibia is not adequate.  
In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's service connected residuals of a right tibia 
stress fracture are currently rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5015 (2001), for bones, 
new growths of, benign.  The rating schedule provides that 
the diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout, will be rated under 
diagnostic code 5002.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  That code indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The Board points 
out that, a list of major joints can be found at 38 C.F.R. § 
4.45 (2001), which includes the knee.  A 20 percent rating 
would be warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Limitation of motion of the leg is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, a noncompensable evaluation is provided limitation of 
flexion of the leg to 60 degrees.  A 10 percent evaluation is 
provided for limitation of flexion of the leg to 45 degrees; 
a 20 percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees; and a 30 percent evaluation is 
provided for limitation of flexion of the left to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable evaluation is 
provided for extension of the leg limited to 5 degrees.  A 10 
percent evaluation is provided for extension of the leg 
limited to 10 degrees; a 20 percent evaluation is provided 
for extension of the leg limited to 15 degrees; and a 30 
percent evaluation is provided for extension of the leg 
limited to 20 degrees.  A 40 percent evaluation contemplates 
extension limited to 30 degrees, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

The veteran could also be rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001), for a scar as a residual of the 
veteran's surgery.  That code provides that superficial 
scars, tender and painful on objective demonstration, warrant 
a 10 percent evaluation.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's status post resection of a bony cyst of 
the right tibia is currently properly rated as 
noncompensable.  In this regard, the Board notes the opinions 
contained in both the veteran's April 1999 and January 2000 
examinations, which indicate that the veteran's bony fracture 
(and maybe the cysts) of the right tibia preexisted service, 
although it became symptomatic during service.  It is not 
shown, however that there are any functional limitations 
caused by the cyst residuals.  There now appears to be good 
bony union without a recurrence of the cysts.  The residual 
scarring is not shown to be symptomatic.  There is no 
functional limitation caused by the scarring.  The scarring 
is not tender.  There is no leg length limitation or motion 
limitation shown secondary to the postoperative residuals.  
As such, a noncompensable rating is properly assigned.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's residuals of a right 
tibial stress fracture on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  There is no showing that this 
disorder alone has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for the veteran's status post 
resection of a bony cyst of the right tibia, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable evaluation for the 
veteran's service connected status post resection of bony 
cyst of the right tibia is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

